Citation Nr: 0125247	
Decision Date: 10/25/01    Archive Date: 10/29/01

DOCKET NO.  94-43 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
cluster headaches.

2.  Entitlement to a rating higher than 10 percent for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to March 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) partly from a January 1992 RO rating decision that 
granted service connection and a 10 percent rating for 
headaches, effective the day after service discharge; the 
veteran appealed for a higher rating.  In a March 1993 rating 
decision, the RO granted service connection and a 0 percent 
rating for residuals of a neck injury (cervical spine 
disorder), effective the day after service discharge; the 
veteran appealed for a higher rating.  In a November 1997 
rating decision, the RO assigned a higher rating of 10 
percent for the cervical spine disorder, effective the day 
after service discharge.  The veteran has continued his 
appeals for higher ratings for headaches and a cervical spine 
disorder.

The Board notes that the veteran also initially appealed for 
a higher rating for his service connected low back disorder.  
However, he withdrew that appeal in October 1997, and the 
issue is not before the Board.  38 C.F.R. § 20.204 (2001).


FINDINGS OF FACT

1.  The veteran's service-connected cluster headaches produce 
impairment equivalent to migraine with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  

2.  The veteran's service-connected cervical spine disorder, 
including cervical strain, is manifested by no more than 
slight limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for cluster 
headaches have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2001).

2.  The criteria for a rating in excess of 10 percent for a 
cervical spine disorder have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from October 1974 to March 
1991.  His service medical records reflect treatment on many 
occasions from 1979 through 1990 for recurrent headaches, 
described as migraine headaches or cluster headaches.  He 
reported having had problems with recurrent headaches since 
the mid- to late-1970s.  X-rays taken in February 1984 showed 
no significant abnormality of the cervical spine.  In 
February 1989, the veteran received inpatient treatment for 
cluster headaches.  He reported that the headaches were 
constant except when he was knocked out by Demerol.  The 
veteran was seen in July 1990 following a motor vehicle 
accident.  He reported that he had been a passenger in a 
vehicle, and when the driver had stopped suddenly, his head 
had hit the windshield and then jerked back.  The examiner 
noted tenderness at C4-C5 and at the bilateral trapezius 
muscles.  

In June and July 1991, the veteran received VA inpatient 
treatment for substance abuse, involving cocaine, alcohol, 
and marijuana.  He reported a history of cluster headaches, 
with occasional low grade recurrences, but no recent severe 
attacks.  

On VA medical examination in September 1991, the veteran 
reported that he had neck pain and cluster headaches.  He 
reported that the headaches were severe, and accompanied by 
photophobia.  He indicated that the headaches occurred almost 
daily.  He reported that he had developed neck pain and low 
back pain following a motor vehicle accident in 1990.

In a hearing at the RO in September 1992, the veteran 
reported that he had continued to have neck pain since 
service.  He reported that he used an electric heat pad 
approximately every other day for stiffness and pain in his 
neck.  He indicated that he never went more than four days 
without a headache.  He reported that he sometimes had two or 
three headaches in the same day.  He reported that he when 
his headaches occurred, he had to be alone in a completely 
dark and silent room.  He reported that he was incapacitated 
for two to four hours each time a headache occurred.

On VA examination in April 1993, the veteran reported that he 
continued to have stiffness in his neck, worse with bad 
weather.  The examiner found no local tenderness in the 
veteran's neck.  The range of motion was to 45 degrees of 
flexion, 40 degrees of extension, 45 degrees of lateral 
flexion to each side, and 80 degrees of rotation to both 
sides.  There was no pain with motion.  There was no sign of 
radiculopathy to the arms.  X-rays showed a slight reversal 
of the normal cervical lordosis, and minimal anterior 
spurring at C6.  The clinical examiner's impression was 
recurrent and episodic cervical strain, with minimal findings 
on X-ray.

In June and July 1993, the veteran received VA inpatient 
treatment for substance abuse, as well as cluster headaches.  
VA outpatient treatment notes from July 1993 indicate that a 
VA physician prescribed medication for the veteran's cluster 
headaches.  In November 1993, the veteran received VA 
inpatient treatment for cocaine dependence, a positive 
tuberculin test, and chronic headaches.  On discharge, the 
treating physician indicated that the veteran was employable.

VA outpatient treatment notes from November 1995 reflect that 
the veteran reported an average of three headaches per day, 
sometimes as many as five per day.  In addition to pain 
medication, the veteran was given oxygen for use at home to 
treat his headaches.  Records dated from 1996 to 2001 
indicate that the veteran continued to receive the oxygen for 
home use.  In April 1997, the veteran received inpatient 
treatment for substance abuse.  It was noted that the veteran 
treated his headaches using oxygen, administered for one to 
two hours, as needed.

On VA examination in May 1997, the veteran reported that he 
continued to have chronic neck pain.  He reported that he 
used a heating pad on his neck, without much benefit.  The 
examiner noted no deformities of the neck, and no tenderness 
to palpation.  Disc spaces were normal.  The range of motion 
of the neck was "somewhat limited," to 60 degrees of flexion, 
50 degrees of extension, 20 degrees of lateral flexion to 
each side, and 45 degrees of rotation to each side.  Muscle 
and nerve findings referable to the neck were normal.  The 
examiner's impression was mild loss of range of motion due to 
cervical muscle strain without evidence of nerve impairment.  
In a June 1997 VA examination, the veteran reported ongoing 
frequent headaches, up to five per day.  He indicated that he 
had to be away from light and noise when the headaches 
occurred.  The examiner's diagnosis was cluster headaches.

In an October 1997 hearing at the RO, the veteran reported 
that the pain in his neck also affected his shoulders.  He 
indicated that the severity of the neck pain varied from day 
to day, and was worse with rainy weather.  He reported that 
he used a hot towel to try to reduce his neck pain.  He 
reported that he had headaches three to five times per day.  
He reported that the headaches sometimes awakened him from 
sleep.  He indicated that he used oxygen to treat his 
headaches.  He reported that during headaches he went into a 
dark area, a closet that he had emptied, stayed in a fetal 
position, and used the oxygen.  He reported that he had not 
held any extended employment since separation from service in 
1991.  He indicated that he had worked some temporary jobs, 
but that he had not been able to handle any job for more than 
about a month.

VA outpatient treatment notes from March 1998 reflect the 
veteran's report that he had been unemployed since 1991 
because of low back pain and cluster headaches.  He reported 
that he received disability benefits from the Social Security 
Administration.

On VA examination in January 1999, the veteran reported 
ongoing cervical spine pain, without radicular symptoms into 
the arms.  He reported that he had headaches daily, up to 
four times per day.  The examiner found that the veteran's 
cervical spine had full forward flexion, full right lateral 
motion, and 80 degrees of left lateral rotation.  He reported 
that he had not worked since his separation from service, and 
he attributed his unemployment to his headaches.  He reported 
that noise or interaction with people in a workplace upset 
him and triggered headaches.

Findings on cervical spine X-rays in January 1999, October 
1999, and June 2000 included osteophytes.

In March 2001, the veteran had a Travel Board hearing at the 
RO before the undersigned Board Member.  The veteran reported 
that he continued to use oxygen to treat his headaches, and 
that he also used extra-strength Tylenol.  The veteran 
reported that when his headaches occurred, he took Tylenol, 
closed himself in a dark, quiet closet, and used oxygen.  He 
reported that he had to do those things for his headaches 
three to five times every day, and that each episode lasted 
sixty to one hundred minutes.  He reported that he had tried 
to take temporary jobs in 1992 and 1993, but that he had not 
been able to stay on the job because of the headaches.  He 
reported that his neck pain was constant.  He reported that 
the neck pain got better or worse with different types of 
weather.  He reported that he had received physical therapy 
for his neck.

Subsequent to the hearing, the veteran submitted additional 
medical records, dated into 2001, showing he continues to use 
oxygen prescribed by the VA for his headaches.

Analysis

The veteran claims a rating higher than 10 percent for his 
headaches and a rating higher than 10 percent for his 
cervical spine disorder.  His claims date back many years and 
he has repeatedly been informed of the evidence necessary to 
substantiate his claims.  Relevant medical records have been 
obtained and multiple VA examinations have been provided.  No 
further development of the evidence is indicated.  The notice 
and duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. § 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

1.  Headaches

The RO has evaluated the veteran's cluster headaches as 
analogous to migraine.  Migraine is rated 10 percent when 
there are characteristic prostrating attacks averaging one in 
2 months over last several months.  A 30 percent rating is 
assigned when there are characteristic prostrating attacks 
occurring on an average once a month over last several 
months.  A 50 percent rating is assigned when there are very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The veteran has given fairly consistent accounts regarding 
the characteristics and frequency of his headaches.  The 
frequency of headaches he has reported, every day, up to 
three to five per day, is considerably more than once per 
month, and can be considered very frequent, as is required 
for a 50 percent rating.  He reports he must isolate himself 
in a completely dark and quiet place when the headaches 
occur, which would indicate completely prostrating headaches.  
He reports he is incapacitated an hour or more with each 
headache, which would indicate prolonged headaches.  The 
headaches reportedly produce frequent prolonged periods of 
incapacity that reduce the hours available for employment, 
enough to produce severe economic inadaptability.  The 
veteran's subjective reports of his headaches are 
corroborated by the fact that the VA has prescribed home 
oxygen for treatment.  

Bearing in mind the benefit-of-the-doubt rule (38 U.S.C.A. 
§ 5107(b)), the Board finds that the veteran's cluster 
headaches produce impairment equivalent to migraine with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  Thus a higher 
rating of 50 percent under Code 8100 is warranted.

The veteran's appeal involves an initial rating on the 
granting of service connection for headaches.  The Board has 
considered whether "staged ratings" are warranted for the 
headaches (i.e., different percentage ratings for different 
periods of time since the effective date of service 
connection).  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the evidence since service supports a finding that 
the headaches have remained 50 percent disabling since the 
effective date of service connection.  A uniform evaluation 
of 50 percent for headaches from the time of discharge from 
service is appropriate in this case, and staged ratings are 
not warranted.

2.  Cervical spine disorder

The veteran's cervical spine disorder has generally been 
diagnosed as cervical strain.  X-rays show some osteophytes 
and other changes, although there is not a diagnosis of 
arthritis.  Even if arthritis of the cervical spine is 
present, it would be rated on the basis of limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

Limitation of motion of the cervical spine is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a, Code 5290.

The medical records since service, including VA examinations 
in 1993, 1997, and 1999 show minimal abnormal findings 
regarding the cervical spine.  At most slight limitation of 
motion of the cervical spine is shown on objective 
examinations.  While the veteran complains of pain, there is 
no credible evidence that pain, including pain on use of the 
neck, results in more than slight limitation of motion of the 
cervical spine.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

The weight of the evidence establishes that the veteran's 
cervical spine disability, including cervical strain, is 
manifested by no more than slight limitation of motion.  Such 
is to be rated 10 percent under Code 5290.  Moreover, the 
evidence shows that such level of disability has not been 
exceeded since the effective date of service connection, and 
thus a higher rating for any period of time since service is 
not warranted.  Fenderson, supra.  

The preponderance of the evidence is against the claim for a 
higher rating for a cervical spine disorder.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

A higher rating of 50 percent for cluster headaches is 
granted.

A rating higher than 10 percent for a cervical spine disorder 
is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



